United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                               Nos. 98-4087/99-2057
                                   ___________

Margaret Holmes,                     *
                                     *
           Appellee/Cross Appellant, * Appeals from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Delta Memorial Hospital,             *     [UNPUBLISHED]
                                     *
           Appellant/Cross Appellee. *
                               ___________

                          Submitted: August 3, 2000
                              Filed: August 8, 2000
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      After thirty-four years of satisfactory service, Margaret Holmes, an African-
American, was terminated from her position as a certified nurse’s assistant at Delta
Memorial Hospital because she failed to clock out before leaving the hospital for ten
minutes during her lunch break for a legitimate reason. Two days prior to her
termination, Holmes had criticized two white nurses, one of whom was her immediate
supervisor, for their treatment of an African-American patient, and these two nurses
were influential in persuading Delta’s Chief Nursing Officer to terminate Holmes.
      Holmes filed this action against Delta, claiming it violated 42 U.S.C. § 1981 by
terminating her because of her race. Following a bench trial, the district court1 found
that Holmes had proved a prima facie case of race discrimination, that Delta’s stated
reason for the termination was pretextual, and that Delta had intentionally discriminated
against Holmes because of her race. The court awarded Holmes $15,000 in
compensatory damages and attorney’s fees of $5,750.

       Delta appeals the verdict for Holmes, and Holmes cross-appeals the fee award.
After careful review of the record, we conclude the evidence was more than sufficient
to support the district court’s ultimate finding of intentional discrimination. See Reeves
v. Sanderson Plumbing Prods., Inc., 120 S. Ct. 2097, 2108 (2000); Sanders v. Alliance
Home Health Care, Inc., 200 F.3d 1174, 1176 (8th Cir. 2000). As to the fee award, the
district court applied the familiar lodestar analysis, determining a reasonable hourly rate
and the number of hours reasonably expended for a case of this difficulty and
complexity. Although Holmes’s counsel requested a higher hourly rate and argued that
more hours were reasonably expended, we conclude the district court’s fee award was
not an abuse of its substantial discretion. See Thorne v. Welk Inv., Inc., 197 F.3d
1205, 1213 (8th Cir. 1999) (standard of review); Polacco v. Curators of Univ. of Mo.,
37 F.3d 366, 370 (8th Cir. 1994). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE JAMES MAXWELL MOODY, United States District
Judge for the Eastern District of Arkansas.
                                            -2-